Case 18-55697-lrc    Doc 430     Filed 09/02/21 Entered 09/03/21 11:26:47                   Desc Main
                                Document      Page 1 of 20




        UNITED STATES BANKRUPTCY COURT NORTHERN DISTRICT OF GEORGIA



 CASSANDRA JOHNSON-LANDRY                                        CASE No: 18-556971LRC

 DEBTOR                                                                CHAPTER 7




                       SUBMISSION; UPDATED ADDRESSES



 Debtor, Cassandra Johnson-Landry currently submits UPDATED address for Creditors listed,
 Please note Debtor submitted UPDATED address for list parties previously. (Exhibit A).



                                                                          Filed in
                                                                                     US. Bankruptcy
 2nd Day of September 2021.                                                      Atlanta,
                                                                                            Georgfa
                                                                                                       Court

                                                                               SEP 0 2
                                                                                       2021
                                                                                       .
                                                                                       "   'on   CI,
 Cassandra Johns -Landry, P                                                     Eii ty 4- ,Arielftwhie
 678.8603621
Case 18-55697-lrc   Doc 430     Filed 09/02/21 Entered 09/03/21 11:26:47       Desc Main
                               Document      Page 2 of 20




 Ij   TED STATES BANKRUPTCY COURT NORTHERN DISTRICT OF GEORGIA
                             CERTIFICATE OF SERVICE


 I CASSANDRA JOHNSON-LANDRY, ATTEST TO BEING OVER THE AGE OF 18
 YEARS. The current document SUBMISSION: UPDATED ADDRESSES. Copies mailed to
 Registered Agents at address listed on US BRC FORM. via first class mail.


 S. GREGORY HAYS
 IlAYS CONSULTING LLC
 SUITE 555
 2964 PEACHTREE ROAD
 ATLANTA, GA 30305




 Submitted on
 2nd Day of September 2021




 Cassandra    nson-Lan         ro Se
 678.860.3621
         Case 18-55697-lrc           Doc 430           Filed 09/02/21 Entered 09/03/21 11:26:47               Desc Main
                                                      Document      Page 3 of 20



         Notice of Undeliverable Mail to Debtor

         August 26,2021

         From: United States Bankruptcy Court, Northern District of Georgia

         Re: U.S. Courts, Bankruptcy Noticing Center - Undeliverable Notice
             In re: Cassandra Johnson Landry, Case Number 18-55697, Ire.

         TO THE DEBTOR:

         The attachment could not be mailed to the notice recipient(s) listed below because the United States Postal
         Service (USPS) has determined that those addresses in the case mailing list are undeliverable.

         Please be advised that dischargeability of a debt may be affected if a creditor fails to receive certain notices.
         You should determine whether an address should be updated. Consult an attorney with any legal questions
         you might have.

         NOTE No further notices will be mailed to the notice recipient(s) listed below, if the USPS continues to
         designate the address as undeliverable, until the address is updated in accordance with local court
         policy, which may allow for use of this form, a separate notice of change of address, and/or an amended
         schedule. THIS FORM CANNOT BE USED TO ADD A NEW CREDITOR NOT PREVIOUSLY LISTED
         ON YOUR SCHEDULES.

         If this form is used by your court in place of filing a separate notice of change of address and/or an amended
         schedule: 1) determine the updated address and send the attachment to each recipient below; 2) type or print
         legibly each updated address below; 3) sign and date the form; and 4) file this form electronically via
         ClvI/ECF (for all registered users) or mail the form to:

                                                         US. Bankruptcy Court
                                                             Atlanta Division
                                                      1340 United States Courthouse
                                                        75 Ted Turner Drive SW
                                                            Atlanta, GA 30303



          Undeliverable Address:
          Cogency Global Inc
          Joan Wagner
          10 East 40th Street
          10th Floor
          New York, NY 10016

          Role typekr id: 21456698
          Reason Undeliverable: FORWARDING ORDER HAS EXPIRED
            IE UPDATED ADDRESS IS;
                                I'D 80,           (                                kne-12,   (-1-kf        Priar01011)
                                         141                   D     F 06          NELA))(,) riC       1\15ti) VA' ION&


010059                                                  3370 8 0 100.69030
Case 18-55697-lrc     Doc 430     Filed 09/02/21 Entered 09/03/21 11:26:47               Desc Main
                                 Document      Page 4 of 20




   Undeliverable Address:
   Eileen G. Bottino
   P,eadyCap Lending LLC
   420 Mountain Ave
   New Providence, NI 07974

   Role type/cr id: 21456894
   Reason Undeliverable: FORWARDING ORDER HAS EXPIRED
   THE UPDATED ADDRESS IS:
   f )1 eeri
   *1.1rid Cap                    LLC, ( .1e)19 Col artedL -69N‘O.(' .2)             6    ;--
                                         .H-e1criki     iTOT-5- 564.4)q -heed /
    Lkle(liverabl; Address:
                                  t.)z) 'Mahria:40      ape,.rIfj,NZ           IA) 192hate
    Lazega & Johanson LLC
    Bradley W Griffin 746187                                          --
                                                                       17P1-60
    3520 Piedmont Rd NE                                                             679?
    Ste 4015
    Atlanta, GA 30305

    Role type/a id: 21456883
    Reason Undeliverable: FORWARDING ORDER HAS EXPIRED
      IE UPDATED ADDRESS IS:
                       AriWIM             ( e)i) '5a1     "zej                                  aaoliotit
         thJ            ,h)11C)             -) 3irik. l,70 ObiAti                          3.,5
   CAmm lit       id do                           AAJ---keixtak,,e             vd
    UndeliveM5le Address:                                                             1-i
                                                         et-DI            r C
    OnceLogix LLC                                                                   303jr,
    111 North Chestnut St
    Ste 302
    Winston Salem, NC 27101

    Role type/cr id: 21474006
    Reason Undeliverable: FORWARDING ORDER HAS EXPIRED
       E UPDATEI? ADDRESSI S:      ,..--,'"
                                       ..
                                        ,
     V      1D5P-IL                 ehq I isa1.k a IL.,_.eaNi L 5 ii 1?-1- 111 w)-t,cdo
                           -)-•'))..?
                 cAc             Liqf7 -11       in-eqdfdfci aufhn
    Undeliverable Address:
    Rea.dyCap Lending
    420 Mountain Ave
    Now Providence, NJ 07974

    Role zype/cr id: 21456481
    Reason Undeliverable: FORWARDING ORDER HAS EXPIRED

                                                                                                       2
     33708010069030
         Case 18-55697-lrc       Doc 430       Filed 09/02/21 Entered 09/03/21 11:26:47           Desc Main
                                              Document      Page 5 of 20



         TFIE U;PDATED A DRESS S:                      f)
         iPCI_Ci   Ca? ,s,,,c1),c LLL (qo of 10(irodiaLl                        via) royfoa,
                          b
                        _)' 1   ).\ umtuk.         ()Ai                      AT ,59‘ (0,) it-44
         undt-e0eQie Aldre9s;udv:-.                                                NEN PaVC611: 02--
         ReadyCap Lending, LLC                                                       Yze-ie,cati
                                                                                             o
         do Eileen Bottino
         420 Mountain Ave                                                                              ')
         New Providence, NJ 07974

         Role type/cr id: 21474030
         Reason Undeliverable: FORWARDING ORDER HAS EXPIRED
          HE UPDATED ADDRESS IS: f, I teetcti bo-rti (No
           ci Cap L-PrcliolO I t-e--         C oToad-) 404                                 62jrvi
         A D GO           CV         -4)-en4          594,)q
           gr)                   0    awki-LL         3 rcl Rap           Plviki       0,;ci-p4-Q,
         IIndeliverable Address:
         Woodbridge Group of Cornpani s, LLC                                                                0 -7q ) 2
         c/o Riverdale Funding
         207 Mockingbird Ln Ste 402
         Johnson City, TN 37604

         Role type/arid: 21474021
         Reason Undeliverable: FORWARDING ORDER HAS EXPIRED
         JJ-IE UPDATED ADDRESS IS:
            oold6b      roircbin     LLJL
          i 5,41        rN(                       t-)3 LAY,     /Alto,/               Ta03


          Signature of DebtoDebtor's Attome                                 to

          The Bankruptcy Noticing Center does not respond to messages regarding bypass notilicatioti    >11   se
          contact the U.S. Bankruptcy Court where the case is pending with questions or comments.




                                                                                                                   3
010059                                          33708010069049
Case 18-55697-lrc   Doc 430    Filed 09/02/21 Entered 09/03/21 11:26:47   Desc Main
                              Document      Page 6 of 20




                                       EXHIBIT A
         Case 18-55697-lrc                      Doc 430               Filed 09/02/21 Entered 09/03/21 11:26:47                        Desc Main
                                                                     Document      Page 7 of 20
i'2021                                                         Oricelogix LL.C. in Durham, NCI Company Info 8, Reviews
  p::`alet




                         > U.S     > North Carolina > Durha
                                                                                                                             1
               ONC.F.LOGiX L.L.C.
               North Qprotina Secretary Of State Br.,srness Regist      Updteci
               702D2 t
                                                                                     Oncelogix L LC. is a North Carolina Domestic Limited
                                                                                     Liability Company filed On August 4, 2005. The
                                                                                     company's filing status is listed as Current-Actiye and its
                                                                                     File Number is 0796141.

                                                                                     The Registered Agent on file for this company is Tischner,
                                                                                     Sean and is located at 4917 High Meadow Rd, Durham.
                                                                                     NC 27712. The company's principal address is 4917 High
                                                                                     Meadow Rd, Durham, NC 27712 and its mailing address
                                                                                     is 4917 High Itileadow Rd, Durham, NC 27712

                                                                                      The company has 4 principals on record The principals
                                                                                      are Darryl Grant from Durham NC, Roderick Brown from
                                                                                      Durham NC, Trinity Manning from Durham NC, and
                                                                                      Tyrone Mclaughlin from Durham NC,

                                                                                      View Related Trademarks

                                                                                         uke 33K




                  ';:orni)any Name*.      ONCELOGIX PLC.                                      Sponsored ,Lin
                  Entity Type:.           DOMESTIC LIMITED LIABILITY COMPANY
                  Pile Number:            0790148
                  Film                    North Carolina (NC)
                         Status:          Cut rent-Active
                    iling Date:           August 4. 2005
                  Company Age:.           16 Years. 1 Month
                  Registered Agent
                                           9       Tischner, Sean
                                                   4917 High Meadow Rd
                                                   Durham. NC 27712
                                                                                                Dying Liver
                  Principal Addict
                                          St       4917 High Meadow Rd
                                                   Durham, NC 27712
                                                                                               4 Warning Signs Of Dying Liver
                  Mailing Address'         9       4917 High Meadow Rd
                                                                                               (#2 Is Scary)
                                          L__„3    Durham, NC 27712
                  Report Duo Date:        April 15, 2018
                  Products/Services: Computer Service
                  SCA                     North Carolina Secretary of State




                  Pho      Number. (2             -6845




                            unkS
                  SOal',.;.11 anybody by ha       e-mail address, phone number, online usernarne or even friends in your dress hoc*and instaft
                  reton lots of info.


                  DARRYL GRANT
                  Member
                   a   4917 High Meadow Rd
                       nOrhArn kir 97719




             Pilapedta. cOrnindoncelogix-11o.html
       Case 18-55697-lrc                    Doc 430            Filed 09/02/21 Entered 09/03/21 11:26:47                        Desc Main
                                                              Document      Page 8 of 20
9r2f                                                       Oncelogix L.L.C. in Durham. NC I Company Info & Reviews

                                                                                                                                   Keep Business
                    Linon Home Decor Products Casimer 6-Drawer Rolling Home Office                                                 Going
                    Storage Cart, Natural



                rv'A Durham, NC 27712
                View Phone Book Listings For Trinity Manning In North Carolina

                       MCLALIGI-it IN
                Memper
                 9   4917 High Meadow Rd
                     Purharii, NC 27712
                r
                      NationwidLPhone Bopk Listings For Tyrone MclatIghlin

                                                                            pqnsorscl Links

                          Angi

                          Air Conditioning & Cooling




                —here are no levies.ws yet for this company,




                 Therd are no questions yet for this company.


              ADDITIONAL LINKS
              Pi),L.Q.oestion For This CalliValy
                           Reoardino :•{91,11 Comoany Profits
                  Related 'Trademarks:
              SmIrch All North Carolina Companies
              Lr- 110:1-.,.hout. Our PIO Search SubsctioliOn Sei vice




                                                                                               ccw„      • T.7,7r1,,,, A   .

                                                                              Desktop




       cJw.t tzaPe dia.comincioncelogix-iic.htmI                                                                                                   2/2
            Case 18-55697-lrc                         Doc 430            Filed 09/02/21 Entered 09/03/21 11:26:47                                   Desc Main
                                                                        Document      Page 9 of 20
                                                                      Oncelogix LL,C. in Durham, NC Company Info & Reviews




                 H•irui             U. S   > North Carolina >          rharn
                 ONPELOGiX
                 Nrr       carolina Secretary, 01 State Ppsine$s    gistratton Updated
                          02.1
                                                                                             Oncelooix LLC, is a North Carolina Domestic Limited-
                 Spctarrd Links                                                              Liability Company filed On August 4, 2005. The
                                                                                             Company's filing status is listed as Current Active and its
                                                                                             File Number is 0796148,

                                                                                             The Registered Agent on file for this company is Tischner.
                                                                                             Sean , and is located at 4917 High Meadow Rd, Durham,
                                                                                             NC 27712. The company s principal address is 4917 High
                                                                                             Meadow Rd, Durham, NC 27712 and its mailing address
                                                                                             is 4917 High Meadow Rd. Durham, NC 27712.

                                                                                             The company has:4 principals on record. The principals
                                                                                             are Darryl Grant from Durham NC, Roderick Brown from
                                                                                             Durham NC, Trinity Manning from Durham NC and
                                                                                             Tyrone Mclaughlin from Durham NC,

                                                                                             View Rdl ted Trademarks

                                                                                                 sip Me 33K




                    COmpany Name::                ONCBLOGIX L L.C.                                      Sponsored Links
                   :Entity Type:                  DOMESTIC LIMI1ED LIABILITY COMPANY
                    !Tile Number::                Q796148
                               State.             North Carolina (NC)
                          tñ StalOs:              Current-Active
                   :irr   ing Date:               August 4. 2005
                    Company Age :                 16 Years; 1 Month
                    Registered AgerW              9        Tischner, Sean:..
                                                  L___N 4917 High Meadow Rd
                                                           Durham, NC 27712
                       rincipat Address::                  4917 High Meadow Rd
                                                  9        Durham, NC 27712
                                                                                                          4 Warning Signs Of Dying Liver
                    MaiIrg Address
                                                  9        4917 High Meadow Rd
                                                           Durham, NC 27712                               (#2 Is Scary)
                    Report Due: Date              Apra 15,2018
                    Products/Service              Computer Service
                    Sotace,:                      North Carolina Secretary of State




                    Phon            Jutnber: (2    ) 594-6845




                          flaie Links
                       it r anybodbv name e                  ail address. Phone number. online    ernaroe or even friends in your address book and instantiX
                    rearm Intl of info.


                   DARRYI,
                   fAentber
                                      17 High Meadov.i
                    r91         I     rh*iri   mr, 77717




                                                                                                                                                                1>X
https   v     bizapedia.c.omincioncelogix-Ile.htnil                                                                                                               1/2
Case 18-55697-lrc                   Doc 430         Filed 09/02/21 Entered 09/03/21 11:26:47                            Desc Main
                                                   Document     Page 10 of 20
                                                  Onceiogix L.L.C. in Durham, NC I Company Info & Reviews

                                                                                                                                 Business
             Lon Home Decor Products Casimer 6-Drawer Rolling Home Office                                                   Going
             Storage Cart. Natural


          fly)     Durham, NC 27712
          view Phone Book Listings For Trinity Mannrnq In Nonh Cardifl4


          TYRONE MCLADGHLIN
          Member
           el  4917 High Meadow Rd
                Durham, NC 27712
                 NalionwideT„none Book LigAing For Tyrone Mdaughlirr

                                                                 Sportsored Links

                   Angi
                                                                                                            Si .T
                    Air Conditioning 6, Cooling




          Them are no reviews yet for this comparty




          Thom are no cuestions yet for this company,


       ADDITIONAL LINKS
        Pm Question For This Company
       Cnittaci Us Regarding Your Comnany Profile:
       Vie,v Related 'trademarks-
       Staai oh- All North Carolina ,Ortmpanies
       1.,::tv,ii.bout Ora Rd Beaten Subsonprgn Servio




                                                                                                                    P
                                                                    Desktop




oww.bi!apedia.com/ncioncelogix-lic.htini                                                                                                    719
       Case 18-55697-lrc                  Doc 430        Filed 09/02/21 Entered 09/03/21 11:26:47                                             Desc Main
                                                        Document     Page 11 of 20
N2.   21                                         Riverdale Funding, LLC in Wilmington, DE I Company Info & Reviews




                       U.S. > Delawstre > ‘Alilmingfon
           RIVERDAI_E FUNDING, LLC                                                                                              11


           Dtiiaware Sevetary 01 State eusiness Registration Updated 4117/2014      Biyerdale Fkindsing,_LIC is a Delaware Limited-Liability.
           Srcnscrod Links                                                          Company (Lic) filed On June 13, 2012. The company's
                                                                   x.               File Number is listed as 5169148.

                                                                                     The Registered Agent on file for this company is A
               Want Regular Trading                                                  Registered Agent, Inc and is located at 1521 Concord
                                                                                     Pike #303, Wilmington, DE 19803.
               Income?
                    n how to grmerate Cfl1 tc.!..rit Income
                   1,aking one ..,lrnple trade- ,,-5x each




              Company Name:        RIVERDALE FUNDING LLC                                       Sponsored Links
              Entity Type:         LIMITED LIABILITY COMPANY (ULM
              File Number:             9148
              Fillinc;•State       Delaware   ton
              rilinc Status'       Unknown
              rilinp Date;         June 13. 2012
              C-oinuany Age,       9 Years, 3 Months
              Registered Agent:
                                      9    A Registered Agent, Inc,
                                           1521 Concord Pike #3a2
                                           Wilmington, 0E 19803
                                   Delaware Secretary of State
                                                                                                4 Warning Signs Of Dying Liver
                                                                                                (#2 Is Scary)




              i'Atiliaie Links
              Goat .7.t1 anybody by           inert address ohm                  flIIIiC uSernanie or even frienda in votir address book and t



              'Titsoompafly has not listed any contacts yet,

                                                                           SOonsred Linka
                                                                                                                                fieviewPublicRit> ix
                                                                                                         Updated Dailyl
                     Court Records: 4 Sources
                      - I WILL NOT use




                                                                                                                                                       Keep Business
                  L non Home Decor Products Cosirner 6-Drawer Rolling Home Office                                                                      Going
                  Storage Cert. Natural



            peclia.00rn/detrkierdale-funding-Ilc,html                                                                                                                  1/2
        Case 18-55697-lrc               Doc 430           Filed 09/02/21 Entered 09/03/21 11:26:47                  Desc Main
                                                         Document     Page 12 of 20
912I2C121                                       Riverdale Funding, LLC in Wilmington, DE I Company info & Reviews


              There re no questions yet for this company,


            ADDITIONAL LINKS
            P/)1;10t ieslion For Thi5 C4Moanv
            firtfltacl Us Reaarding/cmComoanv PrfpI
            Al!Lortognies Named Riveictgle FonOino LLCI.
            Search AS Delaware Corneanies
            Lsarn Abol:tt ()lir Pro ,prcn $uhserlllf011, PrvI




                                                                     Pre:,                e      11

                                                                        Desktop




htir) 71    apedia,cornideiriverdale-fu ding-lic,htrn1                                                                          2/2
          Case 18-55697-lrc                Doc 430          Filed 09/02/21 Entered 09/03/21 11:26:47                                       Desc Main
                                                           Document     Page 13 of 20
V2/2021                                                 Cogency Global. Inc. in New York, IA I Company Info & Reviews




                        > U.S.     Iowa >           YOrk
              COGENCY GLOBAL, INC.
                  Otriw Of The,Secretari Of, State Business Registration Updated      Cogency Global Inc. is an Iowa Foreign Profit filed On
              11e420 R,
                                                                                      November 1. 2016 The company's filing status is listed
               pcnsorod Links                                                         as Active and its File Number is 533588.

                                                                                      The Registered Agent on file for this company is National
                                                                                      Corporate Research, Ltd and is located at 10th E 40th St.
                                                                                      10th Fl New York, NY 10016.

                                                                                      1=03



                        Direc ions



                 CoitOrmy Name:      COGENCY GLOBAL, INC                                        Sponsored Links
                 Entity Type:         FOREIGN PROFIT
                 File Number          5335f36
                 FilinO State:        Iowa (IN
                 Domestic Slate:      New York (NY)
                 Filing Status:       Active
                 Filing Dale:         November 1, 2016
                -1;ompany Age:        4 years. 10 Months
                 Registered Agent:
                                       9        National Corporate Research, td
                                                10th E 40th St, 10th El.
                                                Now York, NY 10016                                 4 Warning Signs Of Dying Liver
                                            Office of the Secre,taiy of State                              (#2 is Scary)
                                                                                                              (wArcli)



                 Aftikiie Lrrikrr
                 5eafc:h anybody by name,         nail ad re   phone ni                    maine or even friends in your address ook and inslantl
                  eiiirn lots of info.


                 This company          ot listed any contacts yet.

                                                                                Snonsored Lik
                                                                                                          Updated Daily'     Reviel' PublicRqb' X
                        Court Records: 4 Sources
                         - I WILL NOT use this information to stalk anyone
                         -1 WILL NOT harass people whose criminal records appear on this site
                         - if I




                                                                                        Why th pr:i? £Z>:


httpc.:     bizapedia    miia/cogency-global-inc.html                                                                                                  112
     Case 18-55697-lrc                 Doc 430         Filed 09/02/21 Entered 09/03/21 11:26:47                   Desc Main
                                                      Document     Page 14 of 20
90,201                                            Cogency Global, Inc. in New York, IA I Company Info & Reviews



               7here are no questions yet for this company,


         ADDITIONAL LINKS

         Post Qtie5tion For This Company
           ntaci LIS Regarding Your golnpanyfirofile
         Ali     on panics Named Cogency Global Inc.
                       Iowa Companies
         Loam About Our Pro Search Sill)        intion Service




                                                              Pr   t)s.,1!:t             •   I •    •
                                                                               Desktop




         apeclia.anntia/cogency-global-inc.htrn1                                                                              2/2
             Case 18-55697-lrc                         Doc 430         Filed 09/02/21 Entered 09/03/21 11:26:47                                   Desc Main
                                                                      Document     Page 15 of 20
9112111                                                        Lazega & Johanson LLC in Atlanta, GA I Company Info & Reviews

              ii l


                     Home > US,            Georgia > Atlanta
                     LAZEGA & JOHANSON LLC
                     Gewgia 3ec1e3arie Of State Business Registration Updated 4/4/2021          Lazega       4„ollanson.LLQ is a Georgia Domestic Limited-
                     Spcnsored Links                                                            Liability Company filed On July 9, 2007, The company s
                                                                                x               filing status is listed as ActiveiCompliance and its File
                                                                                                Number is 070583.97,

                                                                                                The Registered Agent on file for this company is Jay S.
                                                                                                Lazega and is located at 1510 Ellsworth Industrial Blvd.
                                                                                                Bldg. 2, Suite 20. Atlanta. GA 30318. The company s
                                                                                                principal address is 1510 Ellsworth Industrial Blvd. Bldg.
                                                                                                2, Suite 20. Atlanta. GA 30318

                                                                                                The company has 1 principal on record. The principal is
                                                                                                Jay a Lazega from Atlantal GA.
                        Stay At State House Inn




                        Company Name:L AZEGA k,1Q,HAN                                                      Spoi1oreci Links
                        Entity Type'.          DOMESTIC LIMITED LIABILITY COMPANY                                                                         X

                         it Number             p756192.
                              State:           Georgia (GA)
                        Fillnp Status:         Active/Compliance
                          Iinr Date:           July tl 2007
                        COmPany Age:           14 Years, 2 Months
                        Regi,.;terect Agent:    9       Jay S. Lazega
                                               L._.)    1610 Ellsworth. Indu triai 8tv d,
                                                        Bleu, 2; Suite 20
                                                        Atlanta GA 30318
                                                                                                              Court Records: 4 Sources Found
                        Principal Adcfrmts                     Ell5wOrth Industrial 13ivd,
                                               fv.a     Blcia. 2, Suite 20
                                                        Atlanta, GA 30318                                     ieviewPuhltcRecords              Open
                        .Souice:               Georgia Secretary Of State




                          ktiilitre Lin kS
                               ir in)yhodV U nimc e rn uIuddies s Ohore nurnber. online usomanlo.çr CVPP triend5 in           i• address booK and instantly
                        , cc,tuni,lots of info,




                         AY :f. LA/EGA
                        Agent

                         9         15.1.9.5.ymystuatii
                                IAJg. 2, Suite 20
                                Atlanta, GA 30318

                                                                                         Sponsored Links

                               Court Records: 4 Sources
                               - VVILL NOT use thiS information to s




                                                       Court Record : 4 Sources Found
                                                       New court records uplo rJeC11.daily                                                                    Open

                                                       ReVieWPLibliORepprds:

nttpr.,:t1     biz:apedia.comtgatlazega-johanson-11c.html                                                                                                            1/2
             Case 18-55697-lrc                      Doc 430             Filed 09/02/21 Entered 09/03/21 11:26:47                 Desc Main
                                                                       Document     Page 16 of 20
4/2i2    1                                                     Lazega & Johanson LLC in Atlanta, GA I Company Info & Reviews




                   .T.hkno. ,art., no uestions yet for this company.


                 ADDITIONAL LINKS.
                 ELitaitiQ1LEoL1.eofffPaNL
                 PrAlf0c1..!).5.13_011.arciiiirl Your comosiv...e.r.Pfile
                 Si.arch AllSiemlaLeinpLallin
                 LE,t,filf.141.91/..Qiir Pro ScatCh SOhsCription Se.rvice




                                                                            I                                                  ;I.

                                                                                     Desktop




  IF!.         r,izapedia.eom/gailazegajohanson-lic.html                                                                                     2/2
        Case 18-55697-lrc                     Doc 430           Filed 09/02/21 Entered 09/03/21 11:26:47                                         Desc Main
                                                               Document     Page 17 of 20
                                                         Readycap Lending, LLC in He           a      T I Company Info & Reviews




                      > U.S. > Montana > Helena
               READYCAP LENDING, LLC
              Mo Rana Foreign Lirnited-Liability,Company- Updated 9/15/2018            Readyeap Lending, LLC is a Montana Foreign Limited-
              Sp nsorod Links                                                          Liability Company filed On September 13, 2019. The
                                                                                       company's filing status is listed as Active Good Standing
                          superbeets.                                                  and its File Number is E1094096.
                          CIRCULATION SUP FOOD                                          The Registered Agent on file for this company is
                                                                                        Corporation Service Company and is located at 26 W
                                                                                        Sixth Ave. Helena, MT 59624-1691, The company's
                                                                                        mailing address is 420 Mountain Avenue 3rd Floor, New
                                                                                        Providnce, NJ 07974.

                                                                                       =En

                                   8E 46%



                 Company Name:        READYCAP LENDING J_LC                                           Sponsored Links
                 Entity Type          FOREIGN LIMITED LIABILITY COMPANY                                                                   NEW
                 File Number'         E.:169/i0f2
                 Filing Stale:        Montana (MT)
                 Domestic State       Delaware (DE)
                 riliq Status:        Active Good Standing
                 Filing Date:          September 13, 2018
                 Company Age:          3 Years
                 Registered Agent       9        Corporation Service Company
                                                   W Sixth Ay&
                                                 Helena. MT 59024-1691
                 Mamlrig Address        4?       420 Mountain Avenue
                                                  3rd Floor                                                   Nordstrom Rack
                                                 New Provitince, NJ 07974                                     Nortlfitmm Rock




                  ;e0trlianypoOy by no               II address.        nuniber,          usermirne or even friends In you      ldiess:1100     instantlY



                  This:"orripany has not listed any <ontacls yet

                                                                                   risc,re, Lin!f.s
                                             Hurnanrki

                                             SuperBeet s®
                                             Try The Hicjhest




                      NEW




ittp liwk,w biza pedla.    mirntireadycap7lend ing-11c. html                                                                                                 1/2
             Case 18-55697-lrc              Doc 430            Filed 09/02/21 Entered 09/03/21 11:26:47             Desc Main
                                                              Document     Page 18 of 20
'?/2,:- 21                                           Readycap Lending, LLC in Helena, MT I Company Info & Reviews


                   Thole are no questio   yet for this company.


                ADDITiOHAL LINKS
                Pct Weston For This Companyi
                Contact Us -Reparrlind,your Company Profile:
                All OcrrpanieS Named ReadvOno Lendino. LLC
                ap';irch Al) Muntana:CoMnahles
                Le5iM ALlaut Our Pro Search Subsc lotion Service




                                                                       • p,c, suo=c:11 • P/0 A
                                                                           Desktop




               PIZ apedia.cominitfreadyeap-Iending•Ilc.html                                                                     2/2
Case 18-55697-lrc                   Doc 430          Filed 09/02/21 Entered 09/03/21 11:26:47                                          Desc Main
                                                    Document     Page 19 of 20
                                               Cogency Global, Inc. in New York, IA I Company Info & Reviews




   1-1,•;ate >             > Iowa > New York
   COGENCY GLOBAL, INC.
   o    Off,ce 01 The Secretary Of State Business Registration Updated       Q.0,0@liCy Q.O,b,aj.,_ tag, is an Iowa Foreign Profit filed On
                                                                             November 1. 2016. The company's filing status IS listed
   sprmsored Links                                                           as Active arid its File Number is 533586,.
                                                            X
                                                                             The Registered Agent on file for this company is National
                                                                             Corporate Research, Ltd and is located at 10th E 40th St,
                                                                             10th F1, New York, NY 10016

                                                                             ECM




        41* Directions



       Company Name:          COGE:NCY GLOBAL INC.                                         Sponsored Links

       FAO Type;              FOREIGN PROFIT
       File Number:            533588
       Filing State.          Iowa (IA)
       Domestic State:         New York (NY)
                 Status.       Active
       FIinq Date:             November 1. 2016
       i Company     Age::     4 Years, 10 Months
       Rerptered Agent:                 National Corporate Research, td
                              Lit       10th E 40th St , 10th H
                                        New York. NY 10016                                     4 Warning Signs Of Dying Live
                               Iowa Office of the Secretary of State                                   (#2 Is Scary)
                                                                                                                 (WATCH)




       AtfiiwLit.)kit
       Searc,̀h arwbodv by nime e-mail ndres             one r timber online uwrnme aLeven friends in ',our address book 'and instantly
       rettan lots of info,


        his zomp ny has not listed any contacts yet

                                                                       Sponsore    inks
                                                                                                                          fleviewPobttcRit,x
                                                                                                         Updated Daily!
                 Court Records: 4 Sources
                  - I WILL NOT use this information to stalk anyone
                  - I WILL NOT harass people whose criminal records appear on thi site                            irt Record
                    If I




                                                                                  Why     this ad? (4.


          ia,c.-onifia/cogertcy-global-inc.html                                                                                                    2
Case 18-55697-lrc                  Doc 430       Filed 09/02/21 Entered 09/03/21 11:26:47                    Desc Main
                                                Document     Page 20 of 20
                                           Cogency Global, Inc. in New York, IA I Company Info 8, Reviews



      TThere are 00 quo on yet for Thcornpany.


    ADDITIONAL LINKS
    Emit Q.Itestion FoL,This Cortina fly
     ontad Us Regardina YQVICompany Pfoaq
   Alt cq11'0anies Nqtrte0 Cogency QIoLJ
   scarGh AD lowe, companies
    LlIttm   About Our Pro Search SjcrptioriServic9




                                                    P, n               ,   Pro          tIrj,           .1

                                                                 Desktop




v bizapedia.comfia/cogency-global-inc.html                                                                               212
